Case 1:19-md-02875-RBK-JS Document 440-2 Filed 05/26/20 Page 1 of 3 PageID: 7027




                            Exhibit B
Case 1:19-md-02875-RBK-JS Document 440-2 Filed 05/26/20 Page 2 of 3 PageID: 7028

      NEW YORK                                                                                                    SHANGHAI
       LONDON                                                                                                      ATLANTA
     SINGAPORE                                                                                                    BALTIMORE
    PHILADELPHIA                                    FIRM and AFFILIATE OFFICES                                   WILMINGTON
      CHICAGO                                                                                                        MIAMI
   WASHINGTON, DC                                                                                                BOCA RATON
   SAN FRANCISCO                                                                                                 PITTSBURGH
                                                    SETH A. GOLDBERG
   SILICON VALLEY                                                                                                  NEWARK
                                                DIRECT DIAL: +1 215 979 1175
      SAN DIEGO                                PERSONAL FAX: +1 215 689 2198                                      LAS VEGAS
     LOS ANGELES                             E-MAIL: SAGoldberg@duanemorris.com                                  CHERRY HILL
       TAIWAN                                                                                                    LAKE TAHOE
       BOSTON                                           www.duanemorris.com                                       MYANMAR
      HOUSTON                                                                                                        OMAN
       AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                                OF DUANE MORRIS
        HANOI
   HO CHI MINH CITY
                                                                                                            ALLIANCES IN MEXICO
                                                                                                                AND SRI LANKA




 May 22, 2020


 VIA E-MAIL

 Layne C. Hilton
 KANNER & WHITELEY, LLC
 701 Camp Street
 New Orleans, LA 70130

           Re:        In re Valsartan, Losartan, and Irbesartan Products Liability Litigation
                      USDC, District of New Jersey, No. 1:19-md-2875-RBK-JS

 Dear Counsel:

         I write on behalf of the Manufacturer Defendants. We are in receipt of your letter dated
 May 7, 2020 regarding the prioritization of discovery. Consistent with the Court’s instructions,
 the Manufacturers will make “reasonable, good faith efforts to comply with plaintiffs’
 prioritization.” See Dkt. 416, Or.

         Of course, for a number of reasons—such as differences between how entities maintain
 documents and the accessibility of documents amidst the ongoing pandemic—there will be a
 significant amount of variability with respect to what each Manufacturer may be able to produce
 and when it may be able to do so. As such, we believe it would be more productive to meet and
 confer with respect to prioritization on an individual basis. You can expect counsel for each
 Manufacturer to reach out to you for this purpose once our clients have had the opportunity to
 evaluate Plaintiffs’ requests to determine which categories of information might be more readily
 available than others.

         That being said, the Manufacturers note that the Court has already rejected Plaintiffs’
 request—repeated, yet again, in your letter—to require counsel for each Manufacturer to disclose
 which documents have been collected and when. See 4/15/20 Tr. at 28:18–20 (“The Court does
 not believe it’s productive to do an individual analysis and inquiry of each defendant to
 determine individual deadlines for each defendant.”). Indeed, Plaintiffs directly asked for “the
 Court’s imprimatur” that counsel for each Defendant disclose what has been collected in order to
 D UANE M ORRIS LLP
 30 SOUTH 17TH STREET     PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000    FAX: +1 215 979 1020
Case 1:19-md-02875-RBK-JS Document 440-2 Filed 05/26/20 Page 3 of 3 PageID: 7029



 Layne C. Hilton
 May 22, 2020
 Page 2

 facilitate meet and confers regarding prioritization. Id. at 32:2–12. The Court denied this request,
 id. at 32:16–20, because it is already requiring the Manufacturers to “use reasonable, good faith
 efforts” to produce responsive documents in the possession of Defendants’ counsel or their ESI
 vendors as of April 15. See Dkt. 416, Or. 1

        We would welcome any questions.
                                                       Very truly yours,

                                                       /s/ Seth A. Goldberg

                                                       Seth A. Goldberg

 SAG:dmr/DM1\11158182.1




 1
        Plaintiffs’ “understanding,” set forth in a footnote to your letter, that “Defendants will be
        producing all responsive documents currently in Defendants’ possession” (emphasis
        yours) by July 15, 2020, is plainly inconsistent with this portion of the Court’s Order and
        is therefore objected to by the Manufacturers.
